
	
		I
		111th CONGRESS
		1st Session
		H. R. 854
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Clay (for himself
			 and Mr. Towns) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the Archivist of the United States to
		  promulgate regulations to prevent the over-classification of information, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Over-Classification Reduction
			 Act.
		2.PurposeThe purpose of this Act is to increase
			 Government-wide information sharing and the availability of information to the
			 public by applying standards and practices to reduce improper
			 classification.
		3.Over-classification
			 prevention within the Federal Government
			(a)Archivist
			 responsibilities
				(1)RegulationsThe Archivist of the United States, in
			 consultation with the heads of affected Federal agencies, shall promulgate
			 regulations to prevent the over-classification of information.
				(2)RequirementsThe regulations under this subsection
			 shall—
					(A)identify specific
			 requirements to prevent the over-classification of information, including for
			 determining—
						(i)when
			 classified products should be prepared in a similar format Government-wide;
			 and
						(ii)when classified
			 products should also be prepared in an unclassified format; taking into
			 consideration whether an unclassified product would reasonably be expected to
			 be of any benefit to a State, local, tribal or territorial government, law
			 enforcement agency, or other emergency response provider, the private sector,
			 or the public;
						(B)ensure that
			 compliance with this Act protects national security and privacy rights;
			 and
					(C)establish
			 requirements for Federal agencies to implement, subject to chapter 71 of title
			 5, United States Code, including the following:
						(i)The
			 process whereby an individual may challenge without retribution classification
			 decisions by another individual and be rewarded with specific incentives for
			 successful challenges resulting in—
							(I)the removal of
			 improper classification markings; or
							(II)the correct
			 application of appropriate classification markings.
							(ii)A method for informing individuals that
			 repeated failure to comply with the regulations promulgated under this section
			 could subject them to a series of penalties.
						(iii)Penalties for individuals who repeatedly
			 fail to comply with the regulations promulgated under this section after having
			 received both notice of their noncompliance and appropriate training or
			 re-training to address such noncompliance.
						(3)ConsultationThe regulations shall be promulgated in
			 consultation, as appropriate, with representatives of State, local, tribal, and
			 territorial governments; law enforcement entities; organizations with expertise
			 in civil rights, employee and labor rights, civil liberties, and Government
			 oversight; and the private sector.
				(4)DeadlineThe
			 regulations under this subsection shall be promulgated in final form not later
			 than one year after the date of the enactment of this Act.
				(b)Inspector
			 general responsibilitiesConsistent with the Inspector General Act
			 of 1978 (5 U.S.C. App.) and section 17 of the Central Intelligence Agency Act
			 of 1949 (50 U.S.C. 403q), the Inspector General of each affected Federal
			 agency, in consultation with the Archivist, shall randomly audit classified
			 information from each component of the agency with employees that have
			 classification authority. In conducting any such audit, the Inspector General
			 shall—
				(1)assess whether
			 applicable classification policies, procedures, rules, and regulations have
			 been followed;
				(2)describe any
			 problems with the administration of the applicable classification policies,
			 procedures, rules, and regulations, including specific non-compliance
			 issues;
				(3)recommend
			 improvements in awareness and training to address any problems identified under
			 paragraph (2); and
				(4)report to
			 Congress, the Archivist, and the public, in an appropriate format, on the
			 findings of the Inspector General’s audits under this section.
				4.Enforcement of
			 over-classification prevention within the Federal Government
			(a)Personal
			 identifiers
				(1)In
			 generalFor purposes described in paragraph (2), the Archivist of
			 the United States shall require that, at the time of classification of
			 information, the following shall appear on the information:
					(A)The name, personal
			 identifier, or unique agency identifier of the individual applying
			 classification markings to the information.
					(B)The agency,
			 office, and position of the individual.
					(2)PurposesThe
			 purposes described in this paragraph are as follows:
					(A)To enable the
			 agency to identify and address over-classification problems, including the
			 classification of information that should not be classified.
					(B)To assess the
			 information sharing impact of any such problems.
					(b)TrainingWhen implementing the security education
			 and training program pursuant to Executive Order 12958, Executive Order 12829,
			 and successor appropriate Executive Orders, the Archivist, subject to chapter
			 71 of title 5, United States Code, shall, in consultation with heads of
			 affected Federal agencies—
				(1)integrate training
			 to educate about—
					(A)the prevention of
			 over-classification of information;
					(B)the proper use of
			 classification markings, including portion markings;
					(C)the consequences
			 of over-classification and other repeated improper uses of classification
			 markings, including the misapplication of classification markings to
			 information that does not merit such markings, and of failing to comply with
			 the policies and procedures established under or pursuant to this section,
			 including the negative consequences for the individual’s personnel evaluation,
			 information sharing, and the overall success of the agency’s missions;
			 and
					(D)information
			 relating to lessons learned from implementation of the regulations including
			 affected Federal agency internal audits and Inspector General audits, as
			 provided under this Act; and
					(2)ensure that such
			 program is conducted efficiently, in conjunction with any other security,
			 intelligence, or other training programs required by the agency to reduce the
			 costs and administrative burdens associated with the additional training
			 required by this section.
				(c)Detailee
			 program
				(1)Requirement for
			 programThe Archivist,
			 subject to chapter 71 of title 5, United States Code, in consultation with
			 heads of affected Federal agencies, shall implement a detailee program to
			 detail Federal agency personnel, on a nonreimbursable basis, to the National
			 Archives and Records Administration for the purpose of—
					(A)training and
			 educational benefit for the agency personnel assigned so that they may better
			 understand the policies, procedures and laws governing classification
			 authorities;
					(B)bolstering the
			 ability of the National Archives and Records Administration to conduct its
			 oversight authorities over agencies; and
					(C)ensuring that the
			 policies and procedures established by the agencies remain consistent with
			 those established by the Archivist of the United States.
					(2)Sunset of
			 detailee programExcept as otherwise provided by law, this
			 subsection shall cease to have effect on December 31, 2012.
				5.DefinitionsIn this Act:
			(1)InformationThe
			 term information means any communicable knowledge or documentary
			 material, regardless of its physical form or characteristics, that is owned by,
			 is produced by or for, or is under the control of the Federal
			 Government.
			(2)Federal
			 agencyThe term Federal agency means—
				(A)any Executive
			 agency, as that term is defined in section 105 of title 5, United States
			 Code;
				(B)any military
			 department, as that term is defined in section 102 of such title; and
				(C)any other entity
			 within the executive branch that comes into the possession of classified
			 information.
				(3)Affected Federal
			 agencyThe term affected Federal agency means any
			 Federal agency that employs an individual with original or derivative
			 classification authority.
			
